Name: Commission Regulation (EEC) No 287/84 of 11 January 1984 correcting Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: prices;  plant product;  consumption;  economic policy;  agricultural activity
 Date Published: nan

 6 . 2 . 84 Official Journal of the European Communities No L 34 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 287/ 84 of 11 January 1984 correcting Regulation (EEC) No 2681 / 83 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats 0 ), as last amended by Regulation (EEC) No 1413 / 82 ( 2 ), and in particular Article 27 (5 ) thereof, Whereas Regulation (EEC ) No 2681 / 83 ( 3 ) lays down the detailed rules for the application of the subsidy system for oil seeds ; Whereas a number of errors appear in the Annexes to the said Regulation ; whereas a corrected version of the said Annexes should be published , in the interests of clarity , HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EEC) No 2681 / 83 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1984 . For the Commission Poul DALSAGER Member of the Commission C 1 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 162 , 12 . 6 . 1982 , p. 6 . ( 3 ) OJ No L 266 , 28 . 9 . 1983 , p. 1 . No L 34 / 2 Official Journal of the European Communities 6 . 2 . 84 ANNEX I Method of calculating the weight of oil seeds 100 - (i + h ) 100 - ( i , + h .) x q = X i . = impurity of seeds the weight of which is to be determined . h = moisture of seeds the weight of which is to be determined . However , if the moisture recorded in respect of seeds harvested in the Community is less than :  6 % of the weight in respect of colza and rape seed , h shall be equal to 6 ,  5 % of the weight in respect of sunflower seeds , h shall be equal to 5 . ii = impurities of the standard quality . hi = moisture q = quantity of seeds as received , expressed in kilograms , the weight of which is to be determined . X = weight of the seeds expressed in kilograms . Comment: Only the first two decimal places shall be taken into consideration for the moisture and impurities content . EUROPEAN COMMUNITIES ANNEX II COMMUNITY SUBSIDY FOR OIL SEEDS APPLICATION FOR A CERTIFICATE Please read the notes before filling in the form A. JOINT PART 1 . Applicant (name, full address and Member State) 2 . Authority to whom application is made 3 . Description of the product 4 . telex telegram of B. APPLICATION FOR THE AP CERTIFICATE 5 . Weight of the product on basis of 10 % moisture and 2 % impurities 6. Total amount of the deposit in national currency kg ( 1 ) 7 . 8 . For official use only At , on Signature of the applicant C. APPLICATION FOR THE ID CERTIFICATE 9. Net weight of the product as received 1 3 . Identification to be carried out in order to obtain kg THE SUBSIDY OF THE DAY 1 0. Oil mill or establishment for the production of feedingstuffs , in which the product is located THE SUBSIDY FIXED IN ADVANCE by certificate extract AP No . Issued by 1 1 . Lot number 12 . Date on which the product entered oil mill or establishment for the production of feedingstuffs 14 . 1 5 . For official use only At _ , on Signature of the applicant ( 1 ) Space for indication of national currency. NOTES 1 . The applicant must complete part A, part B or part C as the case may be, and , where appropriate , part D of the form . 2 . Where the application for the ID certificate refers to several lots, part D must be completed instead and in place of sections 11 and 12 of part C ; the total weight of the various lots must however be shown in section 9 of part C. 3 . The form must be completed by typewriter and the signature of the applicant must be in manuscript. 4 . The numbers (weight and amount) which must be shown on the back of the form shall be written so that there is one figure per subdivision of the space provided for that purpose, the unused spaces being filled in with an 'O'. 5 . The dates which must be shown on the back of the form shall be written in the form of a six-figure number with two figures per subdivision of the space provided for that purpose ; the first two figures indicate the day (from 01 to 31 ) in the first subdivision , the following two figures indicate the month (from 01 to 12) in the second subdivision and the last two figures indicate the year (83 etc.) in the last subdivision . 6 . The applicable wording in sections 4 and 13 shall be indicated by placing an 'X' in the small box in front of them. D . D E SC R IP T IO N O F T H E L O T S T O B E ID E N T IF IE D 16 .L ot N os 17 .N et w ei gh t as re ce iv ed 18 .D at e of en tr y in to un de rt ak in g 16 . L ot N os 17 .N et w ei gh t as re ce iv ed 18 .D at e of en try in to un de rt ak in g 20 .C ar ri ed ov er 19 .T o be br ou gh tf or w ar d 21 .T ot al EUROPEAN COMMUNITIES ANNEX III CERTIFICATE APCOMMUNITY SUBSIDY FOR OIL SEEDS Copy for the titular holder (1 ) No 000000 1 PART 1 . Authority issuing the extract ADVANCE FIXING OF THE SUBSIDY | 7 . Titular holder (name, full address and Member State) 2 . Description of the product 8 . SUBSIDY VALID ON r r RXED IN ADVANCE 9. Month/year 10. Amount per 100 kilograms3 . Weight of the product on basis of moisture and impurities content of the standard quality kg (2 ) 4 . Total amount of the deposit in national currency (2) (2 ) 5 . Identification must take place, at the latest (2) on (2) 6 . Rights transferred to (2) (2) (2 ) ( 2)as from Signature of the transferor Signature and stamp of the issuing authority (2) (2) 1 1 . Issued at on r Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1 1 34/68 of 30 July 1 968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. 13 . ENTRIES 1 4 . A. Date B. Certificate ID or AP extract No 1 5 . A. Available quantity B. Quantity entered 16 . Signature and stamp of the authority making the entry A. kgA. B. B. kg A. kgA. B. B. kg A. kgA. B. B. kg N O T E S : 1 . T h e fir st a va ila b le qu an tit y to b e e n te re d sh a ll b e th a t sh o w n in se ct io n 3 pl us th e 7 % to le ra n c e . 2 . T he qu an tit y to b e e n te re d if a n A P e xt ra ct is is su e d sh a ll b e th a t sh o w n in se ct io n 3 o f th a t e x tr a c t pl us th e 7 % to le ra n c e . A. kgA. B. B. kg A. kgA. B. B. kg A. kgA. B. B. rr kg A. kgA. B. B. kg 1 7 . Affix any extension page(s) here EUROPEAN COMMUNITIES CERTIFICATECOMMUNITY SUBSIDY FOR OIL SEEDS AP PART (1 No 000000 2 Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY 1 . Authority issuing the extract 7 . Titular holder (name, full address and Member State) 2 . Description of the product 8. SUBSIDY VALID ON FIXED IN ADVANCE 9. Month/year3 . Weight of the product on basis of moisture and impurities content of the standard quality 1 0 . Amount per 1 00 kilograms kg (2 ) 4. Total amount of the deposit in national currency (2) ( 2) 5. Identification must take place, at the latest (2) on (2 ) 6. Rights transferred to 2) (2) (2 ) TO (2 )as from Signature of the transferor Signature and stamp of the issuing authority (2 ) (2) 1 1 . Issued at on I Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)) (2) Space for indication of national currency. A. B. A. B. A. B. A. B. A. B. A. B. A. B. 1 4. A. Date B. Certificate ID or AP extract No A. B. A. B. A. B. A. B. A. B. A. B. B. A. 1 5. A. Available quantity B. Quantity entered 1 7. Affix any extension page(s ) here 13 . ENTRIES kg kg kg kg kg kg kg kg kg kg kg kg kg kg 1 6. Signature and stamp of the authority making the entry NO TE S: 1. Th e fir st av ai la bl e qu an tit y to be en te re d sh al lb e th at sh ow n in se ct io n 3 pl us th e 7 % to le ra nc e. 2. Th e qu an tit y to be en te re d if an AP ex tra ct is is su ed sh al lb e th at sh ow n in se ct io n 3 of th at ex tra ct pl us th e 7 % to le ra nc e. EUROPEAN COMMUNITIES ANNEX IV EXTRACTCOMMUNITY SUBSIDY FOR OIL SEEDS ( 1 No 000000 AP 1 Copy for the titular holder ADVANCE FIXING OF THE SUBSIDY PART 1 a. Authority issuing the extract 7 . Titular holder (name , full address and Member State) 1 b . Authority issuing the certificate 7b. Extract of AP certificate No issued by 2. Description of the product 8. SUBSIDY VALID ON nizr FIXED IN ADVANCE 9. Month/year 10. Amount per 100 kilograms3 . Weight of the product on basis of moisture and impurities content of the standard quality | kg (2 ) 4 . Total amount of the deposit in national currency (2 ) (2) (2 ) (2) 5. Identification must take place, at the latest on 6. Rights transferred to (2) (2) (2) (2)as from Signature of the transferor Signature and stamp of the issuing authority (2 ) p) i 1 1 . Issued at on r Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2), 2 (2) and 4 of Council Regulation (EEC) No 1 134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. 13 . ENTRIES 1 4 . A. Date B. ID certificate No 1 5. A. Available quantity B. Quantity entered 1 6 . Signature and stamp of the authority making the entry A. kgA. B. B. kg A. A. kg B. B. kg A. kgA. B. B. I I kg N O T E : T h e fi rs t av ai la bl e qu an tit y to b e en te re d sh al l b e th at sh o w n in se ct io n 3 pl us th e 7 % to le ra n c e . A. kgA. B. B. kg A. kgA. B. B. kg kgA.A. B. B. kg A. kgA. B. B. kg 1 7 . Affix any extension page(s) here EUROPEAN COMMUNITIES EXTRACTCOMMUNITY SUBSIDY FOR OIL SEEDS AP PART 1 No 000000 2 Copy for the issuing authority ADVANCE FIXING OF THE SUBSIDY 1a. Authority issuing the extract 7 . Titular holder (name, full address and Member State) 1 b . Authority issuing the certificate 7b. Extract of AP certificate No issued by 2 . Description of the product 8. SUBSIDY VALID ON FIXED IN ADVANCE 9 . Month/year 10. Amount per 100 kilograms3 . Weight of the product on basis of moisture and impurities content of the standard quality kg (2 ) 4 . Total amount of the deposit in national currency (2) (2) 5. Identification must take place, at the latest | (2 ) on (2) 6. Rights transferred to (2) (2 ) (2) (2 )as from Signature of the transferor Signature and stamp of the issuing authority (2 ) (2 ) 1 1 . Issued at on r Signature and stamp of the issuing authority 1 2 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Articles 1 (2 ), 2 (2) and 4 of Council Regulation (EEC) No 1134/68 of 30 July 1968 ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2 ) Space for indication of national currency. 1 7 . Affix any extension page(s) here 13 . ENTRIES 1 4 . A. Date B. ID certificate No 1 5 . A. Available quantity B. Quantity entered 1 6 . Signature and stamp of the authority making the entry A. kgA. B. B. kg A. kgA. B. B. kg kgA. B. A. B. kg N O T E : T h e fi rs t av ai la bl e qu an tit y to b e en te re d sh al l b e th at sh o w n in se ct io n 3 pl us th e 7 % to le ra n c e . A. kg 1A. B. B. I I kg A. kgA. B. B. kg A. kgA. B. B. kg A. kgA. B. B. kg EUROPEAN COMMUNITIES ANNEX V COMMUNITY SUBSIDY FOR OIL SEEDS CERTIFICATE D1 No 000000 1 Copy for the titular holder PART IDENTIFICATION OF THE SEED 1 . Issuing authority 8. Titular holder (name, full address and Member State) 2 . Description of the product 9. IDENTIFICATION CARRIED OUT on 3 . Net weight of the product as received 10. Weight identified on basis of moisture and impurities content of the standard quality kg kg 4 . Moisture 5 . Impurities 1 1 . Amount in national currency of the subsidy per 1 00 kilograms (2) 6. Oil mill or establishment for the production of feedingstuffs , in which the product is located 12 . If the subsidy is fixed in advance : Identified weight entered on  ¡ CERTIFICATE O EXTRACT AP No . issued by 7 . For official use only 1 3 . Issued at on Signature and stamp of the issuing authority ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2) Space for indication of national currency. NOTES 1 . Sections 4 , 5 and 10 are completed once the relevant data are available . 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate, respectively, to the weighted moisture and weighted impurities of the total quantity identified . class="page"> EUROPEAN COMMUNITIES CERTIFICATECOMMUNITY SUBSIDY FOR OIL SEEDS 0 ) No 000000 ID2 Copy for the issuing authority IDENTIFICATION OF THE SEED PART 1 . Issuing authority 8. Titular holder (name, full address and Member State) 2 . Description of the product 9 . IDENTIFICATION CARRIED OUT on 3 . Net weight of the product as received 10. Weight identified on basis of moisture and impurities content of the standard quality kg kg 4 . Moisture 5. Impurities 1 1 . Amount in national currency of the subsidy per 1 00 kilograms i i i i n o i i i i 6 . Oil mill or establishment for the production of feedingstuffs, in which the product is located 12 . If the subsidy is fixed in advance : Identified weight entered on C] CERTIFICATE CH EXTRACT AP No issued by 7 . For official use only 1 3 . Issued at on Signature and stamp of the issuing authority ( 1 ) Space for indication of issuing Member State (see Article 18 (5)). (2 ) Space for indication of national currency. NOTES 1 . Sections 4, 5 and 10 are completed once the relevant data are available . 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate , respectively, to the weighted moisture and weighted impurities of the total quantity identified.